Case 0:19-cv-60716-RAR Document 91 Entered on FLSD Docket 03/30/2020 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 19-CIV-60716-RAR

  BERNARD FERNANDO TATEM,

         Plaintiff,
  v.

  THE CITY OF HOLLYWOOD, et al.,

        Defendants.
  ________________________________/

                      ORDER PROVIDING INSTRUCTIONS FOR JURY TRIAL

         THIS CAUSE comes before the Court upon sua sponte review of the docket. It is hereby

  ORDERED AND ADJUDGED as follows:

                                     EVIDENTIARY MATTERS

         1. In preparation for the jury trial scheduled to commence during the two-week trial period

  beginning on May 26, 2020, counsel shall meet and prepare an Exhibit Notebook, consisting of

  three (3) divisions. The first division shall contain the parties’ joint exhibits; the second division

  shall contain Plaintiff’s exhibits; and the third division shall contain Defendants’ exhibits. Each

  division shall be clearly and adequately designated (tabbed) and each exhibit appropriately labeled.

  The first page after each tab shall be a face page identifying the exhibit by number and type (i.e.,

  Joint, Plaintiff’s, or Defendants’). Those exhibits which are joint shall not be repeated in the

  second or third divisions of the notebook. The Plaintiff’s exhibits must be marked numerically

  with the letter “P” as a prefix; the Defendants’ exhibits must be marked numerically with the letter

  “D” as a prefix. To the extent Defendants do not share exhibits, Defendant City of Hollywood

  shall use “D1” as a prefix, Defendant Jennifer Garcia shall use “D2” as a prefix, and Defendant

  Kyle Karl shall use “D3” as a prefix. The Exhibit Notebook shall also include an exhibit index

                                               Page 1 of 4
Case 0:19-cv-60716-RAR Document 91 Entered on FLSD Docket 03/30/2020 Page 2 of 4



  containing a brief description of each exhibit. The parties shall include in the Notebook only those

  exhibits that are considered absolutely necessary. The failure to include any particular exhibit in

  the Notebook, however, shall not preclude admission of any exhibit that was properly listed on the

  party’s pretrial exhibit list.

          2. At the calendar call on May 19, 2020, the parties shall submit to the Court the index

  of the exhibits in the Exhibit Notebook. The index must be prepared on Form AO 187, with

  objections to exhibits indicated. Counsel shall each have a copy of the Exhibit Notebook and shall

  provide a copy to the Court on the first day of trial. To the extent possible, the Court will rule on

  all objections at that time.

          3. Following the Court’s rulings on motions in limine and objections to exhibits, counsel

  shall revise the Exhibit Notebook (including the Court’s and each counsel’s copy) in accordance

  with the Court’s rulings. The revised Exhibit Notebook shall contain only those Exhibits to which

  there is no objection.

          4. Subsequent to the Court’s ruling on any pending motions in limine, the parties shall

  submit: (a) an updated assessment of the estimated time required for the trial of this action; and

  (b) a list indicating each witness who will testify at trial, a one sentence synopsis of the testimony,

  and in consultation with opposing counsel, the amount of time needed for direct and cross

  examination.

             INSTRUCTIONS REGARDING THE USE OF DEPOSITIONS AT TRIAL

          If deposition transcripts will be used at trial, the parties shall comply with the following

  guidelines:

          5. At least twenty-eight (28) days in advance of trial, Plaintiff shall serve designations of

  any deposition transcripts it intends to use at trial. At least twenty-one (21) days in advance of


                                               Page 2 of 4
Case 0:19-cv-60716-RAR Document 91 Entered on FLSD Docket 03/30/2020 Page 3 of 4



  trial, Defendants shall serve their counter-designations, together with any objections to Plaintiff’s

  designations. At least fourteen (14) days in advance of trial, Plaintiff shall serve any rebuttal

  designations, together with any objections to Defendants’ counter-designations. At least seven (7)

  days in advance of trial, Defendants shall serve any objections to Plaintiff’s rebuttal designations.

          6. By the calendar call, the parties shall prepare and JOINTLY FILE one transcript for

  each deposition to be used during trial. The parties shall edit the transcript, using a mini-transcript

  when available, to remove all irrelevant, extraneous and unnecessary pages. Each portion of the

  testimony designated shall be bracketed to indicate beginning and end. A notice of filing setting

  forth each party’s designated testimony by line and page, and setting forth all objections, shall be

  filed with the transcript. In addition to listing objections in the notice of filing, the objections shall

  also be indicated in the margin of the transcript. The parties may either write their objections in

  the margins, or use logical abbreviations that will be apparent to the Court and other parties (for

  example “H” for hearsay). If the parties use abbreviations, the notice of filing must include a key

  for the Court’s reference.

          7. A courtesy copy of the notice and transcript shall be delivered to chambers at the time

  of filing. Each party shall mark the courtesy copy of the transcript with a different color ink or

  highlighter to identify its designated portions of the transcript.

                                 MISCELLANEOUS INSTRUCTIONS

          8. If the case is settled, counsel shall inform the Court promptly by calling the Judge’s

  Chambers and submit an appropriate order for dismissal with prejudice, pursuant to Fed. R. Civ.

  P. 41(a)(1). The proposed order SHALL be filed no later than five (5) days after notice of

  settlement is given to the Court. In any event, the deadline for submitting any notice of settlement




                                                Page 3 of 4
Case 0:19-cv-60716-RAR Document 91 Entered on FLSD Docket 03/30/2020 Page 4 of 4



  is noon the day before the first day of trial, to give the Court sufficient time to make changes to

  the calendar and any requests for the summoning of jurors.

          9. In order to facilitate the accurate transcription of the trial proceeding by the court

  reporter, no later than five (5) days prior to the scheduled trial period the parties shall file copies

  of: (1) the witness and exhibit lists, and (2) a designation of unique proper nouns/names which

  may be raised at trial. Furthermore, no later than five (5) days prior to the scheduled trial period

  they shall deliver to the court reporter digital copies of all exhibits to be used at trial.

          10. Non-compliance with any provision of this Order may subject the offending party

  to sanctions or dismissal.

          All dates established by prior Court Order remain in effect, except that, to the extent any

  of the provisions of this Order conflict with a prior Court Order, this Order controls.



          DONE AND ORDERED in Fort Lauderdale, Florida, this 30th day of March, 2020.




                                                              _________________________________
                                                              RODOLFO A. RUIZ II
                                                              UNITED STATES DISTRICT JUDGE




                                                Page 4 of 4
